July 2, 2021

VIA ELECTRONIC CASE FILING (ECF)
Honorable Judge Paul Oetken
United State District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

                                      Re: United States of America v. Akbar (1:20-CR-00563)

Dear Judge Oetken:

I file this letter motion on behalf of my client, Javian Moore, respectfully requesting that the
conditions of Mr. Moore’s bail are modified so that he may be allowed to travel to San Juan, Puerto
Rico from July 22, 2021 through July 26, 2021. My client will be staying at the San Juan Marriott
at 1309 Ashford Avenue, San Juan, PR 00907. Mr. Moore will be traveling with Jalyn Santana,
his girlfriend.

The defense has spoken with Mr. Moore’s pre-trial officer, Francesca Piperato, regarding this
proposed trip and pre-trial does not have any objections to this travel request. The Government
defers to the decision of pre-trial services as to my client’s travel.

Hence, we hereby request that Mr. Moore’s bail conditions be modified in accordance with this
proposed travel request.
                                                                        Granted.
Thank you in advance for your immediate attention to this matter.       So ordered.
                                                                        7/6/2021
Respectfully,

/s/ André G. Travieso

André G. Travieso

AGT/

cc: AUSA Emily Johnson, AUSA Kaylan Lasky, AUSA Ashley Nicholas
